t c memo united_states tax_court gabriel gutierrez and connie gutierrez petitioners v commissioner of internal revenue respondent docket no filed date gabriel gutierrez pro_se derek b matta for respondent memorandum opinion parr judge this matter is before the court on petitioners' motion filed date and supplemental motion filed date for administrative and litigation costs pursuant to sec_7430 and rule at the time of filing of all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice continued the petition herein petitioners resided in austin texas references to petitioner are to gabriel gutierrez the determinations by respondent that gave rise to the present case primarily involved unreported gross_receipts from petitioner's law practice and additions to tax for fraud before trial respondent conceded that petitioner was not liable for fraud for tax_year and that mrs gutierrez was not liable for fraud for any of the years in issue after concessions by both parties and before trial the correct deficiencies for each of the years in issue through were stipulated the only issues for trial were the additions to tax for fraud for and as to petitioner and or negligence as to petitioners for all of the years in issue and additions for substantial_understatement for tax years through in our opinion filed date gutierrez v commissioner tcmemo_1995_252 we accepted the stipulated deficiencies and held that petitioner was not liable for the fraud addition for any of the years in issue we held both petitioners liable for the additions for negligence and substantial_understatement for tax years and but not for petitioners request this court to award them reasonable administrative and litigation costs in the amount of dollar_figure continued and procedure unless otherwise indicated in general sec_7430 allows a taxpayer who is a prevailing_party in a civil tax proceeding to recover reasonable administrative and litigation costs incurred in such proceeding a taxpayer bears the burden of proving that he or she is entitled to the claimed costs rule e 88_tc_1329 to achieve this end petitioners must demonstrate that they have exhausted the administrative remedies available to them within the internal_revenue_service irs sec_7430 that they are the prevailing_party sec_7430 and that they did not unreasonably protract the proceedings sec_7430 a prevailing_party is one who establishes that respondent's position was not substantially justified substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues presented and has a net_worth which does not exceed dollar_figure million at the time the civil tax proceeding commences sec_7430 respondent agrees that the moving parties have substantially prevailed that they meet the net_worth requirements and that the moving parties exhausted available administrative remedies respondent does not agree that her position was not substantially justified respondent agrees that petitioners did not unreasonably protract the court_proceeding but contends that they did unreasonably protract the administrative_proceeding by delaying the production of relevant information until after the appeals_division had issued the notice_of_deficiency respondent was unable to either admit or deny that the costs claimed were reasonable for lack of specific information petitioner argues that our finding of no fraud and the computation of tax and additions to tax which is minimal in comparison to the notice_of_deficiency indicates that respondent was not substantially justified in her determinations in this case we disagree a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person 487_us_552 additionally the position must have a reasonable basis both in law and in fact id petitioners have not demonstrated that respondent's position was not substantially justified they have not proved that respondent's position lacked a reasonable basis in law or fact at the time the notice_of_deficiency was issued or the answer was filed in light of the information then available to respondent first we do not agree with petitioners' calculation of the total amount of taxes and additions to tax due in accordance with our opinion which they now assert is dollar_figure respondent originally determined income_tax deficiencies totaling dollar_figure plus additions to tax including the fraud addition petitioners stipulated total deficiencies in the amount of dollar_figure in addition we found them liable for the negligence and substantial_understatement additions for and the years of the largest deficiencies despite their stipulations petitioners now claim in their computation for entry of decision under rule they are not liable for the taxes and additions determined by the court for and because the notice_of_deficiency was issued more than years after they filed their income_tax returns they claim they do not fall within sec_6501 which provides a 6-year statute_of_limitations if the taxpayer omits_from_gross_income more than percent although they raised this affirmative defense in their petition which respondent denied in the answer they did not mention it as an issue in their opening statement at trial on opening brief or reply brief or in their motion for reconsideration of our opinion respondent and the court had every reason to believe this argument had been waived more importantly par of the stipulation states the petitioners agree that they are liable for deficiencies in tax in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively emphasis added rule e provides that a stipulation shall be treated to the extent of its terms as a conclusive admission by the parties to the stipulation unless otherwise permitted by the court or agreed upon by those parties the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part except that it may do so where justice requires id petitioners' stipulation as to their liability is unqualified and unambiguous petitioner is an attorney and he knows how to write qualifying language if that is his intention the amounts agreed to were the result of compromises by both sides and it would be a grave injustice to respondent if we were now to permit petitioners to read a statute_of_limitations exception into this stipulation second we found that petitioner was not guilty of fraud but was irresponsible in his recordkeeping and breach of ethics in commingling funds in his escrow account we also found that he underreported his income in all four of the years in issue although the underreporting for two of the years was not caused by petitioner but by an error made by his accountant we found that petitioner's judgment was clouded by his severe alcoholism during the years in issue and that he did not have a fraudulent intent however such a finding turned on the credibility of petitioner's testimony and that of other witnesses in view of the substantial underpayments to which petitioner has agreed and the badges_of_fraud that were present consistent underreporting poor recordkeeping and commingling of funds we believe respondent was substantially justified in bringing the case to trial it was not unreasonable for respondent to put petitioner's credibility before the finder of fact consequently petitioners are not a prevailing_party as defined in sec_7430 as a result of this holding we need not address the question of whether petitioner has satisfied the other requirements of sec_7430 petitioners are not entitled to an award for reasonable administrative and litigation costs to reflect the foregoing an order denying petitioners' motions will be issued we note however that petitioner's affidavit in support of costs claimed is woefully inadequate it simply lists total_amounts paid to various persons without listing the dates number of hours spent the hourly rate charged or the specific work performed by these individuals therefore the request does not meet the requirements of rule d
